101 F.3d 695
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Faith D. BELLAMY, Plaintiff-Appellant,v.UNIFORMED SERVICES UNIVERSITY OF THE HEALTH SCIENCES;  U.S.Department of Defense;  William Perry;  UniformedServices University of the HealthSciences, Medical School,Defendants--Appellees.
No. 96-1468.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 7, 1996.Decided Nov. 18, 1996.

Faith Bellamy, Appellant Pro Se.  George Levi Russell III, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying her motion for reconsideration, under Fed.R.Civ.P. 60(b), of the order dismissing her employment discrimination action.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Bellamy v. Uniformed Servs.  Univ. of the Health Sciences, Nos.  CA-94-3242-JFM;  CA-95-1184-JFM;  CA-95-2305-JFM (D.Md. Feb. 28, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED